DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 18th, 2022 has been entered.
 This action is in response to the amendments filed on Feb. 18th, 2022 A summary of this action:
Claims 1-15, 17-21 have been presented for examination.
Claims 1, 4, 14, and 20 were amended
Claims 16 was cancelled
Claims 1, 2, 3, 8, 11, 14, 18 and 20 are objected to because of informalities
Claims 4, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
Claims 7, 15, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form
Claims 1-2, 5-9, 12-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al., “ Parametric study of a SPH high velocity impact analysis – A birdstrike windshield application, 2013 in view of Peng et al., “Finite element modeling of crash test behavior for windshield laminated glass”, 2013 and in further view of Aenlle et al., “Frequency Response of Laminated Glass Elements: Analytical Modeling and Effective Thickness”, 2013
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al., “ Parametric study of a SPH high velocity impact analysis – A birdstrike windshield application, 2013 in view of Peng et al., “Finite element modeling of crash test behavior for windshield laminated glass”, 2013 and in further view of Aenlle et al., “Frequency Response of Laminated Glass Elements: Analytical Modeling and Effective Thickness”, 2013 and in further view of Clearly et al., US 2012/0328843 and in further view of Quinn et al., “Fracture toughness of glasses as measured by the SCF and SEPB methods”, 2017 
Claims 3-4 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al., “ Parametric study of a SPH high velocity impact analysis – A birdstrike windshield application, 2013 in view of Peng et al., “Finite element modeling of crash test behavior for windshield laminated glass”, 2013
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al., “ Parametric study of a SPH high velocity impact analysis – A birdstrike windshield application, 2013 and in view of Aenlle et al., “Frequency Response of Laminated Glass Elements: Analytical Modeling and Effective Thickness”, 2013
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the § 112(b) Rejection
	In view of the amendments, the rejection is withdrawn. A new grounds of rejection is presented below, as was necessitated by amendment. 

Regarding the § 103 Rejection
	The rejection is maintained, and has been clarified below. 

	As an initial matter, the present invention there is no representative claim, as the independent claims are not substantially parallel. The applicant’s arguments are only explicitly for claim 1 – the subject matter being argued is also present in claim 20.
	However, no arguments nor amendments were submitted for independent claims 3 and 18. See MPEP § 714.03: “Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency (e.g., fails to treat every rejection, objection, or requirement), the examiner may simply act on the amendment and issue a new (non-final or final) Office action. The new Office action may simply reiterate the rejection, objection, or requirement not addressed by the amendment (or otherwise indicate that such rejection, objection, or requirement is no longer applicable)”

Applicant submits (Remarks, pages 9-10): “…This is because Aenlle does not have anything to do with impacts at all, but rather relates simply to modeling performance of a laminated glass beam under load. There is nothing in Aenlle that suggests applying a load model of a beam to modeling an impact as in Grimaldi. The references are not directed to the same field of endeavor and are not analogous art…This is because Aenlle does not have anything to do with impacts at all, but rather relates simply to modeling performance of a laminated glass beam under load.”

Examiner’s Response: 
	The Examiner respectfully disagrees.
	As an initial matter, this subject matter is only recited in claims 1 and 20. As such, for independent claims 3 and 18, and the dependents thereof, this argument requires an improper importation of limitations from the specification (see MPEP § 2111). 
	As to Aenlle not having anything to do with impacts – 1) Aenlle is still in the same field of endeavor as Aenlle is modelling laminated glass, 2) this is a piecemeal attack against the references, as Grimalidi was relied upon for the modelling of the impact against laminated glass, e.g. see the abstract of Grimaldi.  
To clarify, Aenlle was relied upon to teach, in part “the response of laminated glass elements to both frequency and thermal conditions” (Aenlle, abstract) wherein § I ¶¶ 1-2 of Aenlle clarifies: “A fundamental characteristic of viscoelastic materials is that the mechanical properties are frequency (or time) and temperature dependent”. See the rejection for additional clarity.
In other words: Grimalidi, in view of Aenlle, teaches the argued subject matter. See the rejection for additional clarity. 

As to the emphasis on Aenlle’s “beam” – 1) this is still the same field of endeavor of modelling laminated glass wherein the present claims do not recite any specific structure that would have precluded a beam, and 2) see figure 1 of Annelle, which shows this structure, see figure 2 of the instant specification # 11-15 which shows a similar beam-like structure for the laminated glazing (see the instant specification, page 17, ¶¶1-5) in an exemplary embodiment.
Furthermore, Aenlle would have also been analogous art as it would have been reasonably pertinent to the problem faced by the inventor of modelling the variations in the material properties of laminated glass over frequency and temperature, i.e. Aenlle would have logically commended itself to the inventor’s attention when the inventor was faced with solving this problem. See MPEP § 2141.01(a)(I). 
	 
Applicant submits (Remarks, pages 9-10): “…Clearly is cited as allegedly teaching that a glazing comprises at least one chemical tempered mineral glass sheet. Quinn is cited as allegedly teaching "after indentation." Without conceding that Clearly or Quinn are properly combinable with Grimaldi and Peng, Applicant submits that they fail to overcome the deficiencies of Grimaldi and Peng discussed above…”

Examiner’s Response: 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
See the rejection below for clarity.  

Claim Objections
Claims  1, 2, 3, 8, 11, 14, 18 and 20 are objected to because of the following informalities:  
Claim 1 recites, at the end of the preamble: “,;” – i.e. there is a comma before the semicolon. The Examiner suggesting amending claim 1 to only recite the comma
Claim 2 is objected to as claim 2 recites “;.” At the end of the claim – the Examiner suggests amending claim 2 such that it ends with a single period.
Claims 1, 3, 8, 11, 14, 18 and 20 recite several elements that lack antecedent basis because they are first introduced using the article “the” wherein there is no previous recitation of these elements to refer to – the Examiner suggests amending the claim to use the proper article, e.g. “a”/”an” or the like for these recitations at the first introduction of the elements and use “the” when referring back to a previously recited element. The below is a non-exhaustive listing of various examples in the present claims: 
Claim 1 recites “…for the finite-element calculation” – this was not previously recited, as the claim previously recites “with the aid of a finite-element numerical model…calculating” but does not recite that this is a finite-element calculation
Claim 20 is objected to under a similar rationale
Claim 1 recites “the fracture stress” which was not previously recited
Claim 3 is objected to under a similar rationale
Claim 1 recites “the type of impact” which was not previously recited
Claim 18 contains a similar recitation and is objected to under a similar rationale 
Claim 3 recites “the characteristics” which was not previously recited
Claim 3 recites “the fracture stress” which was not previously recited
Claim 8 recites “the characteristics of the impact” which was not previously recited
Claim 8 recites “the temperature of each component” which was not previously recited
Claim 20 contains a similar recitation and is objected to under a similar rationale
Claim 11 recites “the compression depth…” which was not previously recited
Claim 14 recites, in part: “the curve of evolution of the storage modulus G'(f) of the material as a function of the frequency for various temperatures”
Claim 14 recites, in part: “from the data G' (f) and G" (f)” which was not previously recited – the claim previously recites: “the curve of evolution of the storage modulus G' (f) of the material … and a curve of evolution of the loss modulus G’’(f) of the material”
Claim 14 recites, in part: “…the parameters…” which was not previously recited
Claim 20 recites “the site...the relative speed…the temperature of each component” which were not previously recited
Claim 14 recites, in part: “the curve of evolution of the storage modulus G' (f) of the material as a function of the frequency for various temperatures and a curve of evolution of the loss modulus G' '(f) of the material as a function of a frequency for various temperatures;…at least ranges of frequencies and temperatures characteristic of the impact…” wherein claim 1 now recites, in part: “at least ranges of frequencies and temperatures characteristic of the impact” – as such, the recitation in claim 14 lacks antecedent basis to the first recitation of the same recitation
Claim 20 recites: “- a module for modeling the materials of the impactor, … at least the ranges of frequencies and temperatures characteristic of the impact… wherein provided as input for the finite-element calculation are properties … over at least ranges of frequencies and temperatures characteristic of the impact.” – the first recitation recites “the” although it was not previously recited, and the second recitation lacks antecedent basis to the first recitation of the same recitation 
Appropriate correction is required.

	Claim Interpretation – 112(f) invocation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 18 – “…a processing module configured for: - calculating, by finite element analysis… comparing the maximum stress envelope”
Claim 20 - “- a module for modeling the materials…- a module for modeling the impact…- a processing module, for preparing the finite-element numerical model of”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependent claims are rejected due to dependency.

	Claim 4 recites, in part:
…and wherein the method further comprises:
	- adjusting the characteristics of the laminated glazing among its dimensions, the constituent material of each glass sheet, the constituent material of each polymer interlayer, and the nature of each interface between a glass sheet and a polymer interlayer, so that the maximum stress envelope on at least the critical glass sheet of the laminated glazing is strictly lower than the fracture stress of the glass sheet obtained according to an experimental method for determining the fracture stress of a glass sheet selected as a function of the type of impact, resulting in an optimized sizing of the laminated glazing;
	- preparing and assembling each glass sheet and each polymer interlayer of the laminated glazing with the adjusted characteristics. 

Wherein claim 3 recites, in part: 
A process….
- adjusting the characteristics of the glazing among its dimensions, and the constituent material of each glass sheet, so that the maximum stress envelope on at least the critical glass 2sheet of the glazing is lower than the fracture stress of the glass sheet obtained according to an experimental method for determining the fracture stress of a glass sheet selected as a function of the type of impact, resulting in an optimized sizing of the glazing;
	- preparing and assembling each glass sheet of the glazing with the adjusted characteristics. 

Claim 4 recites, in part “the method” however it is not clear if this is referring to the “experimental method” in claim 3 (e.g., similar to claims 9-10 with respect to claim 1), or to the “process” of claim 3.  
To clarify – the limitations recited in claim 4 appear to be intended to further limit the process steps in claim 3, e.g. that the step of “preparing…” recited in claim 3 further includes “preparing….each polymer interlayer…”, however claim 4 is reciting that the “preparing” is part of the “method”, i.e. the “experimental method” as recited in claim 3.  
Furthermore, while these limitations in claim 4 recite several elements with antecedent basis back to their recitations in claim 3, e.g. “the characteristics”, “the maximum stress envelope…”, other elements in claim 4 are recited substantially the same as they were recited in claim 3, e.g. “…an experimental method”.
As such, claim 4 is indefinite as claim 4 may be interpreted as 1) adding new steps to the experimental method claim 3, or 2) further limiting the steps previously recited in claim 3.
The Examiner infers, in view of pages 3-4 of the instant specification, that the recitations in claim 4 are intended to further limit the recitations in claim 3.

The following claim limitations:
In claim 18, the limitations of: “…a processing module configured for: - calculating, by finite element analysis… comparing the maximum stress envelope”
In claim 20, the limitations of: - “- a module for modeling the materials …	   - a module for modeling the impact…- a processing module, for preparing the finite-element numerical model of”
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
See figure 11, # 30 - # 34, see the accompanying description starting on page 24 ¶ 3 for the various modules, and see page 14 lines 20-30.
To clarify with respect to claim 20, the Examiner notes that claim 20 recites: “a processor and a memory programmed with machine executable instructions, which, when executed, generate…a module for…a module for…a processing module for…”
The instant specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The Examiner suggests amending claim 18 to positively recite the “processor” and “memory” from page 14 of the instant specification in a similar manner as recited in claim 20, and furthermore the Examiner suggests amending claims 18-21 such that the limitations are operations performed by the processor of the computer when executing the instructions from memory, e.g. operations such as “modeling the materials…”, “calculating…”, etc.  

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 15, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 1 recites, in part:
wherein, provided as input for the finite-element calculation are properties of the materials of the impactor, of the glazing, and of surrounding elements of the glazing over at least ranges of frequencies and temperatures characteristic of the impact

Claim 7 recites the same subject matter in substantially similar form: 
wherein, provided as input, for the finite-element calculation, are properties of the materials of the impactor, of the glazing and of surrounding elements of the glazing over at least ranges of frequencies and temperatures characteristic of the impact
As such, claim 7 is rejected under § 112(d) for failing to further limit the subject matter of claim 1.

	As to claims 15 and 17: claim 1 recites, in part: “A nondestructive process for validating that a glazing installed in a structure withstands a dynamic impact from an impactor, the glazing comprising at least one glass sheet,:” whereas claim 15 recites, in part: “A glazing intended to withstand a given dynamic impact when the glazing is installed in a given structure, wherein the glazing is obtained by the process of claim 1” and claim 17 recites in part: “A non-transitory computer-readable recording medium whereon a computer program is recorded comprising instructions for executing all of the steps of a process as claimed in claim 1.”
	Claims 15 and 17 are rejected under § 112(d) for failing to further limit the claimed invention of claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al., “ Parametric study of a SPH high velocity impact analysis – A birdstrike windshield application, 2013 in view of Peng et al., “Finite element modeling of crash test behavior for windshield laminated glass”, 2013 and in further view of Aenlle et al., “Frequency Response of Laminated Glass Elements: Analytical Modeling and Effective Thickness”, 2013

	For clarity of record, the Examiner has re-ordered the claims below in accordance with the dependency tree, i.e. the rejection below is presented in order of the claim dependency. This is being noted as several claims (e.g., claims 5- 15) depend upon independent claim 1, whereas there is also an independent claim 3. 	

Regarding Claim 1
Grimaldi teaches: 
	A nondestructive process for validating that a glazing installed in a structure withstands a dynamic impact from an impactor, the glazing comprising at least one glass sheet,: (Grimaldi, abstract: “This paper is part of a research focused on the study, with the help of finite element analysis, of an aircraft windshield-surround structure with an innovative configuration that satisfies the bird-strike requirement [example of validating]according to the European and US aviation regulations 25.631 on the ‘‘Bird-strike Damage’’ [1,2]. Firstly the paper provides a numerical analysis of a simplified, but dimensionally realistic, square flat windshield model subjected to impact by a 1.8 kg bird model at 155 m/s with an impact angle of 90. The FE-SPH coupled approach is used to simulate the birdstrike by using the explicit finite element solver code LS-Dyna.” 
	To clarify, see figures 6 and 9 – figure 6 shows that glazing has a “Glass” sheet, figure 9 shows the structure the glazing is installed in)

    PNG
    media_image1.png
    152
    395
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    328
    402
    media_image2.png
    Greyscale

	- with the aid of a finite-element numerical model of the glazing installed in the structure and subjected to the impact, using a law of behavior of the constituent material of each glass sheet (Grimaldi, § 4.1 ¶¶ 1-3 teaches: “In this work the commercial explicit FE [finite element] software LS-Dyna was used for all numerical simulations Hallquist [14] …The glass ply was modelled by a bilinear elastic–plastic material law with negligible plastic region using the LS-Dyna MAT-PLASTICKINEMATIC Card. The PVB-interlayer ply was modelled by a viscoelastic material law using the LS-Dyna MAT-VISCOELASTIC Card” – to clarify, see § 3.2, and see figure 12, wherein the caption clarifies: “Windshield-surround installation – FEM [finite element model].”)
calculating a maximum stress envelope on at least one critical glass sheet of the glazing; (Grimaldi, see figure 7 as described on page 620, the paragraph split between the pages: “The glass is considered as an elastic–plastic material with an infinitely small plastic part of the r–e curve typically of a brittle material. Fig. 7 shows the stress strain curve, the ultimate tensile stress is equal to rupture stress and yield stress at the same time [examples of the maximum stress] because of the brittleness of the material” Wherein as per § 4.1 ¶¶ 1-3: “The glass ply was modelled by a bilinear elastic–plastic material law” – to clarify, figure 7 shows an example of a maximum stress envelope, wherein this is calculated because as per § 2 ¶ 1 of Grimaldi: “Explicit FE analysis is a numerical technique used in case of highly non-linear behaviour of materials with inelastic strains, high strain rates and large deformations, such as it occurs during a birdstrike…”
e.g. see Grimalidi, § 5.1: “This section presents the numerical results of the bird impact on the square plate windshield, as shown in Fig. 13… Fig. 14 shows a plots about the  deformation behaviour of the impacted panels at t = 0.001 s from the beginning of the impact phenomenon. During the first 2 ms it is happens the transfer of the almost 90% of the bird load [and associated stress and strain] to the plate, with a consistent deformation of the centre of the model, correspondent to the bird impacted zone… Figs. 16–18 show the failure propagations of the each layer of the glass laminate. About the glass plies it can already see a crack initiation after just 1 ms, and a propagation of this from the centre to the angles of the plate” and see figures 16-18 - to clarify on the BRI of this limitation, see the instant specification, page 21, ¶ 3
wherein, provided as input for the finite-element calculation are properties of the materials of the impactor, of the glazing, and of surrounding elements of the glazing… characteristic of the impact  (Grimaldi, see tables 2-4 which provide example “properties” (see the titles of the tables) that were input for the “Glass” and “PVB-interlayer” of the glazing; for the bird see § 4.2 including: “The appropriate substitute bird has a density of 950 kg/m3 and a porosity of 10%, i.e. it is composed of 90% of water and 10% of air [examples of properties]…”; and for the surrounding elements see § 3.1, ¶ 2: “Before studying a full-scale model of the real windshield structure, it has been carried out a preliminary parametric analysis of the birdstrike phenomenon through a series of numerical simulations on a simplified but representative structure, shown in Fig. 3…This simplified model is a square flat plate made up of the same materials and lay-up configuration of the full-scale structure.” – as such, a skilled person would have inferred that Grimaldi’s system included inputting the properties of the “surround” elements (e.g., see figures 9 and 12, and § 4.3) because Grimaldi’s model is of a “real windshield” and has the “same materials”, and material properties, as a “real windshield”)

Grimaldi does not explicitly teach:
	- for at least the critical glass sheet of the glazing, comparing the maximum stress envelope to the fracture stress of the glass sheet obtained according to an experimental method for determining the fracture stress of a glass sheet selected as a function of the type of impact …over at least ranges of frequencies and temperatures characteristic of the impact. 

Peng teaches:
- for at least the critical glass sheet of the glazing, comparing the maximum stress envelope to the fracture stress of the glass sheet obtained according to an experimental method for determining the fracture stress of a glass sheet selected as a function of the type of impact (Peng, abstract, teaches a system which uses FE models to simulate “impact” tests for a “laminated glass” “windshield” wherein “Furthermore, the influence of glass fracture stress on the same windshield model was investigated, and the cracked area and the peak value of the headform’s linear acceleration were determined by the critical fracture stress…” and then see § 3.1 which teaches in part: “… As shown in Fig. 8, the observed windshield fracture patterns were compared with the impact simulation using five implemented failure stress values. The simulation results indicate that the cracked area was determined by the critical fracture stress. The cracked area decreased as the failure stress of the glass increased….The cracked area agreed well with the experimental impact test results for glass failure stress at 50 MPa and 80 MPa, and the circular cracks were fewer with a glass failure stress of 80 MPa....Therefore, Fig. 8 and Table 4 indicate that the best value of glass fracture stress for predicting the observed crack propagation is 50 MPa, regardless of what cracks are considered (circular cracks or radial cracks).” - in regards to the selected as a function of the type of impact, Peng selects a “head impact” for the type of impact being simulated, also it would have been obvious to select the bird strike test from Grimaldi as Grimaldi is taken in view of Peng)
Peng  is in the same field of endeavor of modelling impacts against laminated glass, to clarify see Grimaldi, § 3.2: “Laminated glass is a type of safety glass used in different fields of the industrial applications, e.g. in automotive structures, as well as aerospace, and permits to avoid serious injuries of the passengers in case of an impact event.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Grimaldi on “…a scientific and methodological approach to the study of the birdstrike problem…” (Grimaldi, abstract) with the teachings from Peng on “The objective of the present study is to investigate the mechanical behavior of windshield laminated glass in the case of a pedestrian’s head impact” (Peng, abstract). 
The motivation to combine would have been that Peng’s technique of comparing the FEM results to experimental results provided “the best value of glass fracture stress for predicting the observed crack propagation” (Peng, page 33, col. 1, ¶ 1; also see the abstract).
An additional motivation to combine would have been that “The results indicated that the G-P-T (5 mm mesh) model is the most accurate for representing a windshield model. This kind of laminated glass model consists of two layers of a shell element with a tied element connection - namely, the shell element layer represents glass and the membrane element layer represents PVB.” (Peng, § 5 ¶ 1)

Grimaldi, as modified by Peng, does not explicitly teach:
	…over at least ranges of frequencies and temperatures 

Grimalidi, taken in view of Peng and Aenlle, teaches:
…over at least ranges of frequencies and temperatures … (Grimalidi, as cited above, as to the properties of the various materials being provided for the simulation of an impact, then see Aenlle, abstract: “…Several analytical models have been proposed since the 1950s to determine the response of laminated glass elements to both frequency and thermal conditions…” as clarified in § 1 ¶¶ 1-2: “A fundamental characteristic of viscoelastic materials is that the mechanical properties are frequency (or time) and temperature dependent” and further clarified in page 1, col. 2, second to last paragraph – i.e. it would have been obvious that when Grimalidi/Peng was taken in further view of Aenlle to have performed the simulation of the impact over ranges of frequency and temperature as the “mechanical properties are frequency (or time) and temperature dependent”
As to this being modelled: then see § 2.1, ¶ 1: – the “The polyvinyl butyral (PVB) can be considered as a linear-viscoelastic material for which the mechanical properties are frequency (or time) and temperature dependent [24]” wherein § 2.1 the description accompanying equations 4-7 provides additional clarification that this was modelled 
For an example material property that was varied over temperature and frequency: see § 5.2 figure 11 provides an example resulting material property (the “Complex effective stiffness” as per the caption) over ranges of frequency and temperature  (see the x-axis, see the legend of figure 11)
For a second example material property that was varied over temperature and frequency: see § 2.1 of Aenlle followed by § 5.1 of Aenlle including that “The PVB was tested at different temperatures from -15 C to 50C in order to apply the time-temperature-superposition principle (TTS)… Next, the shift factors were established for each temperature by fitting the William, Landel, and Ferry (WLF) TTS model…Once the relaxation master curve was drawn and fitted with Eq. (5), the storage and loss components of the complex tensile modulus were calculated with Eqs. (6) and (7). … Both complex modulus components are presented in Fig 2.” – wherein figure 2 shows the “Tensile and Shear moduli of PVB” over ranges of frequencies including 5Hz – 285Hz – for clarification on the BRI see the instant specification page 12, lines 5-30)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Grimaldi, as modified above by Peng on a system for evaluating laminated glass based on the viscoelastic behavior of the PVB with the teachings from Aenlle on incorporating the frequency [of the loading/impacts] and temperature behavior of the materials in the model.  
The motivation to combine would have been that Grimaldi’s model includes a “viscoelastic” model for the laminated glass (Grimalidi, page 622 ¶ 3), wherein Aenlle § 1 ¶¶ 2-4 teaches that “A fundamental characteristic of viscoelastic materials is that the mechanical properties are frequency (or time) and temperature dependent” and then clarifies on page 1, col. 2, second to last paragraph: “…it is demonstrated that the “memory effect” may notably affect the overall response of the laminated glass” – i.e. the inclusion of varying the simulation properties over temperature and frequency would have captured this “memory effect” model, as such improving the accuracy of the simulation as the “memory effect” may notably affect the overall response”.

Regarding Claim 2
Grimaldi teaches: 
	The process as claimed in claim 1, wherein the glazing is a laminated glazing comprising a stack of at least one glass sheet and one polymer interlayer, wherein the calculating further comprises using a law of behavior of the constituent material of each polymer interlayer, (Grimaldi, see figures 6, 10, and 12 – there are multiple “glass” sheets and “PVB” interlayer, see § 3.2 ¶ 2: “The basic construction of a laminated glass involves two panels of glass joined to a polyvinyl-butyral (PVB) interlayer, as shown in Fig. 5.”
	As to the calculating § 4.1 ¶¶ 1-3 teaches: “In this work the commercial explicit FE [finite element] software LS-Dyna was used for all numerical simulations Hallquist [14] …The glass ply [each layer] was modelled by a bilinear elastic–plastic material law with negligible plastic region using the LS-Dyna MAT-PLASTICKINEMATIC Card. The PVB-interlayer ply [each layer] was modelled by a viscoelastic material law using the LS-Dyna MAT-VISCOELASTIC Card” – to clarify, see § 3.2, and see figure 12, wherein the caption clarifies: “Windshield-surround installation – FEM [finite element model].”)

Peng teaches:
and a law of behavior of each interface between a glass sheet and a polymer interlayer; (Peng, see figure 2 which shows the “Five patterns of windshield laminated glass for the simulation study.” Wherein the interface between the “Glass” and “PVB” layers include being modelled by a “Tied Connection”  - see § 2.1 ¶¶ 3-4 “Taking into account the connection between glass and PVB, two methods are considered: first, a shared node and, second, a tied element connection. Thus, for the double layered windshield, two windshield models are set up: Glass-PVB Share (G-P-S) and Glass-PVB-Tied (G-P-T). In these two methods, the glass shell element describes the two glass layers of the windshield while the other layer models the PVB. The glass is modeled using the ‘MAT_PIECEWISE_LINEAR_PLASTICITY’ material model in LS-DYNA, and the fracture is defined as plastic strain 0.001 [13]. The PVB is modeled by material model ‘MAT_MODIFIED_ PIECEWISE_LINEAR_PLASTICITY’ and is defined as membrane elements…The tied element is automatically deleted as soon as all connected shell elements (glass) fail.”  - example of a law of behavior being modelled for the interface; to clarify see the instant specification page 18 lines 20-30: “law of behavior (INT _ij) of each interface between a glass sheet…in particular in this example a perfect adhesion and a perfect contact between the surfaces are considered each time, so that the meshing is coincident;” – e.g., the “tied element connection” 
To clarify, § 5 ¶ 1: “The results indicated that the G-P-T (5 mm mesh) model is the most accurate for representing a windshield model. This kind of laminated glass model consists of two layers of a shell element with a tied element connection namely, the shell element layer represents glass and the membrane element layer represents PVB.”)

Regarding Claim 5
Grimaldi teaches: 
	The process as claimed in claim 1, wherein the finite-element numerical model is obtained by carrying out a meshing of geometric models of the impactor and of the glazing with surrounding elements of the glazing. (Grimaldi, figure 12 shows the “Windshield-surround installation” as meshed
Then see Grimaldi, § 2 ¶¶ 1-2: “…To achieve an accurate bird model an explicit code, like LSTC/LS-Dyna, offers different approaches: Lagrangian, Arbitrary Lagrangian Eulerian (ALE) and Smoothed Particle Hydrodynamics (SPHs) approach… The first and the third method are based on the Lagrangian finite element formulation, with the difference that in case of SPH approach the bird is modelled with a meshless technique, in which the elements are a set of discrete and mutually interacting nodes….”
It would have been obvious to try one of the other approaches as taught by Grimaldi such that the bird is meshed – Grimaldi discloses a finite list of technique, and § 2 ¶ 2 clarifies that “Each method presents both advantages and disadvantages, so the choice of the more appropriate approach for the modelling is often connected to the experience of the user, as well as the nature of crash phenomenon” – see MPEP § 2143(I))

Regarding Claim 6
Grimaldi teaches:
	The process as claimed in claim 5, wherein the meshing of geometric models of the impactor and of the glazing and the calculation of the maximum stress envelope on each glass sheet of the glazing are carried out with the aid of finite-element analysis software. (Grimaldi, abstract: “The FE-SPH coupled approach is used to simulate the birdstrike by using the explicit finite element solver code LS-Dyna” and see § 2 ¶¶ 1-2 as cited above including: “To achieve an accurate bird model an explicit code, like LSTC/LS-Dyna, offers different approaches: Lagrangian, Arbitrary Lagrangian Eulerian (ALE) and Smoothed Particle Hydrodynamics (SPHs) approach.”)

Regarding Claim 7
Grimaldi, in view of Peng and Aenlle teaches:
	The process as claimed in claim 1, wherein, provided as input, for the finite-element calculation, are properties of the materials of the impactor, of the glazing and of surrounding elements of the glazing over at least ranges of frequencies and temperatures characteristic of the impact. (See the above rejection for claim 1; this limitation is a substantial duplicate of the limitation in claim 1)

Regarding Claim 8
Grimaldi, in view of Aenlle teaches: 
	The process as claimed in claim 1, wherein, provided as input, for the finite-element calculation, are the characteristics of the impact, which include a site and angle of impact of the impactor on the glazing, a relative speed between the glazing and the impactor, a mass of the impactor, and the temperature of each component. (Grimaldi, 
For relative speed: § 4.2 ¶ 2: “In according to the International Certification Standards every simulation is performed with a bird impact velocity equal to 155 m/s…”
	for impact location: see figures 13-14 which visually show the location
	for angle of impact: see figure 24 showing “Impact Angle Changes”, see § 5.2.2 for the “Effect of the impact angle”
	for mass: table 1 for “Bird weight”
	for the temperature: see Aenlle as cited above for claim 1, and the rationale provided in claim 1 – to summarize, see Aenlle § 1 ¶ 2: “A fundamental characteristic of viscoelastic materials is that the mechanical properties are frequency (or time) and temperature dependent”  and see § 5.2 ¶ 1: “The natural frequencies and loss factors of a free-free laminated glass beam with the following geometrical data: L ¼ 1 m, H1 ¼ H3 ¼ 4 mm, H2 ¼ 0:76 mm, and b ¼ 0:1 m, were predicted using the MM and RKU models in the range of
-20 C to 55C” – it would have been obvious in view of Aenlle to have provided as input the temperature of each component, such as by providing the temperature range of Aenlle for simulation for all of the components
In addition, the Examiner notes that it would have also been obvious to have provided the temperature of each component individually as this would have been “Making Separable”/”Making Adjustable” (see MPEP § 2144.04(V)(C-D)) the temperature for each component 

Regarding Claim 9
Peng teaches: 
	The process as claimed in claim 1, wherein the method selected for determining the fracture stress of the glass sheet is a drop tower impact test, a ring-on-tripod flexural test without indentation or a ring-on-tripod flexural test after indentation. (Peng, see figure 4, see §2.3 – this is an example of a drop tower impact test)


Regarding Claim 12.
Grimaldi teaches: 
	The process as claimed in claim 1, wherein the glazing is a laminated airplane glazing consisting of a stack of three glass sheets and two polymer interlayers inserted between the glass sheets.  (Grimaldi, see figure 6, see the abstract – the glazing is a laminated glass glazing for an aircraft wherein the glazing consists of 3 glass sheets and 2 polymer layers)

Regarding Claim 13.
Grimaldi teaches: 
	The process as claimed in claim 1, wherein the glazing is a laminated helicopter glazing consisting of a stack comprising at least one glass sheet and one polymer interlayer. (Grimaldi, see figure 6, see the abstract – the glazing is a laminated glass glazing for an aircraft wherein the glazing consists of 3 glass sheets and 2 polymer layers; to clarify see §3.2 ¶ 1: “Laminated glass is a type of safety glass used in different fields of the industrial applications, e.g. in automotive structures, as well as aerospace, and permits to avoid serious injuries of the passengers in case of an impact event.” - a skilled person would have found it obvious to have used this glazing for a helicopter because birds also strike helicopters)

Regarding Claim 14.
Grimaldi teaches: 
	The process as claimed in claim 2, wherein the glazing is a laminated glazing comprising a stack of at least one glass sheet and one polymer interlayer and wherein a respective law of behavior of the constituent material of each polymer interlayer of the glazing is a viscoelastic model determined by carrying out the following steps: (Grimaldi, see figure 6, see the abstract – the glazing is a laminated glass glazing for an aircraft wherein the glazing consists of 3 glass sheets and 2 polymer layers wherein page 620, col. 2 teaches that this “interlayer” is “viscoelastic” and is modelled “as a linear viscoelastic material....”)

Aenlle teaches:
	- establishing, from dynamic mechanical analysis (DMA) results on a sample of the polymer interlayer, the curve of evolution of the storage modulus G'(f) of the material as a function of the frequency for various temperatures and a curve of evolution of the loss modulus G"(f) of the material as a function of a frequency for various temperatures; (Aenlle, § 5.1 teaches that “the experimental dynamic characterization of the PVB was made in a dynamo mechanic analyzer RSA3 (T.A. Instruments, New Castle) by subjecting the PVB specimens with a thickness of 0.38mm to 10 min relaxation tests. The PVB was tested at different temperatures from ...in order to apply the time-temperature-superposition principle (TTS) [27] for the construction of the PVB master curve....” wherein “The same relation can also be applied to complex moduli”, i.e. “Once the relaxation master curve was drawn and fitted with Eq. (5), the storage and loss components of the complex tensile modulus were calculated with Eqs. (6) and (7). Next, the complex shear modulus... was derived from...using Eq. (4) and assuming a constant bulk modulus of 2 GPa [29]. Both complex modulus components are presented in Fig 2.” – to clarify, see § 2.1 for these equations
	- from the data G' (f) and G" (f), constructing a master curve for the storage G' and loss G" moduli over at least ranges of frequencies and temperatures characteristic of the impact, using the frequency/temperature equivalence law established by the WLF (Williams-Landel-Ferry) method; (Aenlle, § 5.1 including ¶¶ 2-3: “The PVB was tested at different temperatures from… in order to apply the time-temperature-superposition principle (TTS) [27] for the construction of the PVB master curve….Next, the shift factors were established for each temperature by fitting the William, Landel, and Ferry (WLF) TTS model…Once the relaxation
master curve was drawn and fitted with Eq. (5), the storage and loss components of the complex tensile modulus were calculated with Eqs. (6) and (7). Next, the complex shear modulus GðxÞ was derived from EðxÞ using Eq. (4) and assuming a constant bulk modulus of 2 GPa [29]. Both complex modulus components are presented in Fig 2” – and figure 2 shows this is over “frequency” – see § 2.1 of Aenlle for more clarification)
	- identifying the parameters of the viscoelastic model of the constituent material of the polymer interlayer, by relating a Prony series to the master curve, in the form: (Aenlle, § 2.1 equation 5: “The relaxation master curve E2(t) is usually fitted with a generalized Maxwell model [33], which can be represented with a Prony series given by [34]… Expressions similar to Eqs. (5)–(7) can be used to determine the complex shear moduli from the shear relaxation data” wherein see equation 3’s description: “where G’(w) and G’’(w) are the storage and the loss shear moduli, respectively” – i.e. the claimed equation is the “Expressions similar to Eqs. (5)–(7) can be used to determine the complex shear moduli”, then see § 5.2 “The mechanical properties of the glass and PVB described in Sec. 5.1 were used in the simulations”

	
    PNG
    media_image3.png
    80
    317
    media_image3.png
    Greyscale
 with Go the instantaneous modulus, gk the relative moduli, and Tk the relaxation times, t is time, and k is a series of integers from 1 to N. 

Regarding Claim 15.
Grimaldi teaches: 
	A glazing intended to withstand a given dynamic impact when the glazing is installed in a given structure, wherein the glazing is obtained by the process of claim 1. (Grimaldi, as cited above, teaches a glazing intended to be “for the design of a bird-proof airplane windshield.” (see the abstract), i.e. to be used to design a glazing that is installed in an airplane)

Regarding Claim 17.
Grimaldi teaches: 
	A non-transitory computer-readable recording medium whereon a computer program is recorded comprising instructions for executing all of the steps of a process as claimed in claim 1. (Grimaldi, see page 618 col. 2, last paragraph: “One disadvantage is the computationally demanding of the method, both in memory and in CPU time. This can be overcome using a parallel analysis with more than one CPU.” – Grimaldi’s system uses a computer with a processor and memory)


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al., “ Parametric study of a SPH high velocity impact analysis – A birdstrike windshield application, 2013 in view of Peng et al., “Finite element modeling of crash test behavior for windshield laminated glass”, 2013 and in further view of Aenlle et al., “Frequency Response of Laminated Glass Elements: Analytical Modeling and Effective Thickness”, 2013 and in further view of Clearly et al., US 2012/0328843 and in further view of Quinn et al., “Fracture toughness of glasses as measured by the SCF and SEPB methods”, 2017 

Regarding Claim 10.
Grimaldi, as taken in combination with Peng and Aenlle, does not explicitly teach:
	The process as claimed in claim 1, wherein the glazing comprises at least one mineral glass sheet reinforced by chemical tempering and the method selected for determining the fracture stress of the glass sheet is a ring-on-tripod flexural test after indentation. 

Clearly teaches:
	The process as claimed in claim 1, wherein the glazing comprises at least one mineral glass sheet reinforced by chemical tempering and the method selected for determining the fracture stress of the glass sheet is a ring-on-tripod flexural test... (Clearly, abstract teaches a “glass laminate” with a “chemically strengthen glass sheet” [example of a glazing with a glass sheet reinforced by tempering] – to clarify on the tempering, see ¶ 14 – “The incorporation of the larger ions into the glass strengthens the sheet by creating a compressive stress in a near Surface region.” – this is an example of chemically tempering the glass 
in regards to the mineral glass – see ¶¶ 15- 22 which describe a variety of mineral compositions for the glass, i.e. the glass sheet is a mineral glass
in regards to the test method – see ¶ 56-57 which teaches : “Biaxial flexure tests, on the other hand, can be used to provide a strength assessment [including a fracture stress, see ¶ 11] independent of edge-induced phenomena. In a biaxial flexure test, a glass laminate is Supported at three or more points [example of ring-on-tripod] near its periphery and equi-distant from its center and the laminate is then loaded at a central position... Example planar hybrid glass laminates were subjected to a standardized biaxial flexure test (ECE R43 head form as detailed in Annex 7/3).” – to clarify, a skilled person would have understood that a “head form” test would have represented a human head – wherein, on an impact this would have been represented by a ring based on this being “head form”
to clarify see ¶ 11 “In response to internal impact events, however, such as the glass laminates being struck by a vehicle's occupant [who has a head], it is desirable that the glass laminate retain the occupant in the vehicle yet dissipate energy upon impact in order to minimize injury. The ECE R43 head form test, which simulates impact events occurring from inside a vehicle, is a regulatory test that requires that laminated glazing fracture [this test includes fracture stress assessment] in response to specified internal impact.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Grimaldi, as modified above, on a system for evaluating laminated glass for vehicles with the teachings from Clearly on a glass laminate with a chemically-strengthened glass layer that is impact tested using ECE R43. The motivation to combine would have been that Clearly’s laminate structure provides a “low weight...high impact resistance” laminate structure which satisfies “commercially-applicable impact test criteria”, i.e. this glass laminate provides a low-weight, high impact resistance structure for vehicle windows that is able to meet standardized tests, e.g. ECE R43 (see Clearly, ¶ 2-4).

Grimaldi, as modified above by Peng, Aenlle, and Clearly, does not explicitly teach: after indentation

Quinn teaches: ... after indentation. (Quinn, abstract, teaches measuring the “The fracture toughness, KIc , of six glasses was measured by the surface crack in flexure (SCF) and single edged precracked beam (SEPB) methods... . Crack healing may be a severe complicating factor with precracked flexure bar type specimens if the specimens are unloaded between the precracking and final fracture test. Success in KIc testing depends to a large degree on upon the ability to make good precracks [good pre-indentations]”  wherein “There are three key ingredients to a good  fracture toughness test: (1) a good crack, (2) a good fracture, and (3) a good stress intensity shape factor analysis” (see page 4244, col. 1, last paragraph) and see figures 5-6)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Grimaldi, as modified above on a system for evaluating the fracture response of laminated glass with the teachings from Quinn on indenting/pre-cracking the glass prior to testing. The motivation to combine would have been that the pre-crack provides for a “controlled flaw” (Quinn, § 3, ¶ 3), i.e. this controls the location of the crack propagation in the sample during experimentation such as to make the experimentation to obtain the fracture stress more repeatable as this is a “controlled flaw”. To further clarify – see § 1, see § 3 – the “pre-crack” is applied to the sample to provide for an initial crack such that the experiment may repeatedly measurement the “crack propagation” in a controlled fashion to obtain the “fracture toughness”. 


Regarding Claim 11.
Quinn, as taken in combination above, teaches:
	The process as claimed in claim 10, wherein an indentation depth is chosen as greater than a largest defect size of the glass and smaller than the compression depth resulting from the chemical tempering. . (Quinn, as cited above teaches that the pre-crack is controlled, e.g. see figure 5 which provides example pictures of a person creating the “precracking” and figure 6 shows “Acceptable…precracks” – these are visually show in figure 6 that they are larger than any defects of the glass
	As to the compression depth: this would have been obvious in view of applying the technique to tempered glass, e.g. of Clearly – see Clearly ¶ 24 which teaches a calculation for the “The larger volume of the incoming ion produces a compressive stress (CS) on the Surface and tension (central tension, or CT) in the center of the glass…DOL is the depth of exchange, also referred to as depth of layer” [the compression depth], e.g. as per ¶ 26 example depths range up to 50 microns, then see Clearly, ¶ 49 – “As is well known among skilled artisans, the strength and mechanical impact performance of a glass sheet or laminate is limited by defects in the glass, including both Surface and internal defects. When a glass laminate is impacted, the impact point is put into compression, while a ring or "hoop' around the impact point, as well as the opposite face of the impacted sheet, are put into tension. Typically, the origin of failure will be at a flaw, usually on the glass Surface, at or near the point of highest tension. This may occur on the opposite face, but can occur within the ring. If a flaw in the glass [e.g. Quinn’s pre-crack] is put into tension during an impact event, the flaw will likely propagate, and the glass will typically break. Thus, a high magnitude and depth of compressive stress (depth of layer) is preferable” wherein ¶ 50 clarifies “The incorporation of a compressive stress in a near Surface region of the glass can inhibit crack propagation and failure of the glass sheet. In order for flaws to propagate and failure to occur, the tensile stress from an impact must exceed the surface compressive stress at the tip of the flaw. In embodiments, the high compressive stress and high depth of layer of chemically-strengthened glass sheets enable the use of thinner glass than in the case of non-chemically-strengthened glass.”
it would have been obvious that for a tempered glass (e.g., Clearly) that the “acceptable...precrack” depth (Quinn, figure 6 caption) would have been larger than any of the defects in the compression layer while being smaller than the compression depth – this would have been obvious as this would have ensured that the precrack of Quinn was still a “controlled flaw” (Quinn, § 3 ¶ 3) with respect to the glass having been tempered)

Claims 3-4 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al., “ Parametric study of a SPH high velocity impact analysis – A birdstrike windshield application, 2013 in view of Peng et al., “Finite element modeling of crash test behavior for windshield laminated glass”, 2013

Regarding Claim 3
Grimaldi teaches: 
	A process for [evaluating] a glazing so that it withstands a dynamic impact when it is installed in a structure, the glazing comprising at least one glass sheet, the process comprising: (Grimaldi, abstract: “The aim of this work is to define a scientific and methodological approach to the study of the birdstrike problem. The collection of results and experiences achieved by the previous simplified realistic model can be applied to perform a certification test simulation and define possible guidelines for the design of a bird-proof airplane windshield.”)
	- with the aid of a finite-element numerical model of the glazing installed in the structure and subjected to the impact, using a law of behavior of the constituent material of each glass sheet, (Grimaldi, § 4.1 ¶¶ 1-3 teaches: “In this work the commercial explicit FE [finite element] software LS-Dyna was used for all numerical simulations Hallquist [14] …The glass ply was modelled by a bilinear elastic–plastic material law with negligible plastic region using the LS-Dyna MAT-PLASTICKINEMATIC Card. The PVB-interlayer ply was modelled by a viscoelastic material law using the LS-Dyna MAT-VISCOELASTIC Card” – to clarify, see § 3.2, and see figure 12, wherein the caption clarifies: “Windshield-surround installation – FEM [finite element model].”)calculating a maximum stress envelope on at least one critical glass sheet of the glazing as a function of the dimensions of the glazing; (Grimaldi, see figure 7 as described on page 620, the paragraph split between the pages: “The glass is considered as an elastic–plastic material with an infinitely small plastic part of the r–e curve typically of a brittle material. Fig. 7 shows the stress strain curve, the ultimate tensile stress is equal to rupture stress and yield stress at the same time [examples of the maximum stress] because of the brittleness of the material” Wherein as per § 4.1 ¶¶ 1-3: “The glass ply was modelled by a bilinear elastic–plastic material law” – to clarify, figure 7 shows an example of a maximum stress envelope, wherein this is calculated because as per § 2 ¶ 1 of Grimaldi: “Explicit FE analysis is a numerical technique used in case of highly non-linear behaviour of materials with inelastic strains, high strain rates and large deformations, such as it occurs during a birdstrike…”
e.g. see Grimalidi, § 5.1: “This section presents the numerical results of the bird impact on the square plate windshield, as shown in Fig. 13… Fig. 14 shows a plots about the  deformation behaviour of the impacted panels at t = 0.001 s from the beginning of the impact phenomenon. During the first 2 ms it is happens the transfer of the almost 90% of the bird load [and associated stress and strain] to the plate, with a consistent deformation of the centre of the model, correspondent to the bird impacted zone… Figs. 16–18 show the failure propagations of the each layer of the glass laminate. About the glass plies it can already see a crack initiation after just 1 ms, and a propagation of this from the centre to the angles of the plate” and see figures 16-18 - to clarify on the BRI of this limitation, see the instant specification, page 21, ¶ 3)
	- adjusting the characteristics of the glazing among its dimensions, and the constituent material of each glass sheet, so that the maximum stress envelope on at least the critical glass 2sheet of the glazing is lower than the fracture stress…, resulting in an optimized sizing of the glazing; (Grimaldi, abstract: “The second step involves a parametric analysis on the square model to estimate the influence of the target geometry, the impact angle, and the plate curvature on the impact response of the windshield structure…The collection of results and experiences achieved by the previous simplified realistic model can be applied to perform a certification test simulation and define possible guidelines for the design of a bird-proof airplane windshield [one that does not fracture/the maximum stress envelope is below the fracture stress]”
To clarify, see page 619, col. 2, ¶ 3 “This parametric analysis was useful to identify the most important parameters that affect the impact response of the target structure in case of bird impact and to give the chance for the definition of some best guidelines for the design and optimisation process of bird-proof windshield structure. [i.e. optimizing such that the glass sheets do not fracture based on the stress when impacted by a bird]” wherein this includes “In this research different thickness lay-up configurations have been investigated in order to obtain some design guidelines for the optimisation of the thickness structure lay-up.” (page 620, col. 1, ¶ 2) ,i.e. see figure 26 for example thicknesses, also see §§ 5.2-5.2.3 for a more detail discussion including that: “A parametric analysis was carried out to investigate the influence of various geometric parameters on the impact response of the windshield, and in particular respect to the capability to absorb the impact energy in a safe way without any failure. For the parametric study, the influence of the following three parameters: (1) Windshield Curvature, (2) Impact Angle and (3) Glass-PVB Thickness Ratio.”
e.g. § 5.2 last paragraph: “Each of these three thickness lay-up configurations was applied to the nine previous cases obtained from the combination of curvature and impact angle, finally the best case scenario was identified between a number of 27 different impact scenarios in order to define the behaviour of the windshield in term of energy absorbing and failure.”
As to the materials: see page 617, col. 1, ¶ 2: “Recently Salehi et al. [12], investigated
the effect of the birdstrike on different aircraft windows both numerically and experimentally. They studied structures made up of different geometries and materials by using various modelling approach (ALE and SPH).” – it would have been obvious to have used Grimaldi’s system in a similar manner, i.e. to have adjusted the materials in Grimaldi’s laminated glass such as to achieve a more optimized bird-proof windshield 


	 
Grimaldi does not explicitly teach:
… manufacturing …
of the glass sheet obtained according to an experimental method for determining the fracture stress of a glass sheet selected as a function of the type of impact
- preparing and assembling each glass sheet of the glazing with the adjusted characteristics.

Grimaldi, in view of Peng, teaches: 
… manufacturing …- preparing and assembling each glass sheet of the glazing with the adjusted characteristics. (Peng, see figure 3 for “the windshield FE model” and see figure 4 for the “Experimental setup with headform (left) and impact locations on the windshield (right) in the clamped boundary condition”– also see figures 6-8 – a skilled person would have inferred that Peng manufactured the laminated glass sheet by preparing and assembling the laminated glass for the “Experimental setup” wherein the “FE model” shares the characteristics of the experimental model (e.g., see the visually depicted geometry, see table 2 of Peng), and as taken in combination with Grimaldi it would have been obvious to have manufactured the final optimized result from Grimaldi’s system in a similar manner as Peng did)
of the glass sheet obtained according to an experimental method for determining the fracture stress of a glass sheet selected as a function of the type of impact(Peng, abstract, teaches a system which uses FE models to simulate “impact” tests for a “laminated glass” “windshield” wherein “Furthermore, the influence of glass fracture stress on the same windshield model was investigated, and the cracked area and the peak value of the headform’s linear acceleration were determined by the critical fracture stress…” and then see § 3.1 which teaches in part: “… As shown in Fig. 8, the observed windshield fracture patterns were compared with the impact simulation using five implemented failure stress values. The simulation results indicate that the cracked area was determined by the critical fracture stress. The cracked area decreased as the failure stress of the glass increased….The cracked area agreed well with the experimental impact test results for glass failure stress at 50 MPa and 80 MPa, and the circular cracks were fewer with a glass failure stress of 80 MPa....Therefore, Fig. 8 and Table 4 indicate that the best value of glass fracture stress for predicting the observed crack propagation is 50 MPa, regardless of what cracks are considered (circular cracks or radial cracks).” - in regards to the selected as a function of the type of impact, Peng selects a “head impact” for the type of impact being simulated, also it would have been obvious to select the bird strike test from Grimaldi as Grimaldi is taken in view of Peng)
Peng  is in the same field of endeavor of modelling impacts against laminated glass, to clarify see Grimaldi, § 3.2: “Laminated glass is a type of safety glass used in different fields of the industrial applications, e.g. in automotive structures, as well as aerospace, and permits to avoid serious injuries of the passengers in case of an impact event.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Grimaldi on “…a scientific and methodological approach to the study of the birdstrike problem…” (Grimaldi, abstract) with the teachings from Peng on “The objective of the present study is to investigate the mechanical behavior of windshield laminated glass in the case of a pedestrian’s head impact” (Peng, abstract). 
The motivation to combine would have been that Peng’s technique of comparing the FEM results to experimental results provided “the best value of glass fracture stress for predicting the observed crack propagation” (Peng, page 33, col. 1, ¶ 1; also see the abstract).
An additional motivation to combine would have been that “The results indicated that the G-P-T (5 mm mesh) model is the most accurate for representing a windshield model. This kind of laminated glass model consists of two layers of a shell element with a tied element connection - namely, the shell element layer represents glass and the membrane element layer represents PVB.” (Peng, § 5 ¶ 1)

Regarding Claim 4
Grimaldi teaches: 
	The process as claimed in claim 3, wherein the glazing is a laminated glazing comprising a stack of at least one glass sheet and one polymer interlayer; wherein the calculating further comprises using a law of behavior of the constituent material of each polymer interlayer(Grimaldi, see figures 6, 10, and 12 – there are multiple “glass” sheets and “PVB” interlayer, see § 3.2 ¶ 2: “The basic construction of a laminated glass involves two panels of glass joined to a polyvinyl-butyral (PVB) interlayer, as shown in Fig. 5.”
	As to the calculating § 4.1 ¶¶ 1-3 teaches: “In this work the commercial explicit FE [finite element] software LS-Dyna was used for all numerical simulations Hallquist [14] …The glass ply [each layer] was modelled by a bilinear elastic–plastic material law with negligible plastic region using the LS-Dyna MAT-PLASTICKINEMATIC Card. The PVB-interlayer ply [each layer] was modelled by a viscoelastic material law using the LS-Dyna MAT-VISCOELASTIC Card” – to clarify, see § 3.2, and see figure 12, wherein the caption clarifies: “Windshield-surround installation – FEM [finite element model].”)
	and wherein the method further comprises:
	- adjusting the characteristics of the laminated glazing among its dimensions, the constituent material of each glass sheet, the constituent material of each polymer interlayer, …, so that the maximum stress envelope on at least the critical glass sheet of the laminated glazing is strictly lower than the fracture stress of the glass sheet obtained …resulting in an optimized sizing of the laminated glazing; (Grimaldi, abstract: “The second step involves a parametric analysis on the square model to estimate the influence of the target geometry, the impact angle, and the plate curvature on the impact response of the windshield structure…The collection of results and experiences achieved by the previous simplified realistic model can be applied to perform a certification test simulation and define possible guidelines for the design of a bird-proof airplane windshield [one that does not fracture/the maximum stress envelope is below the fracture stress]”
To clarify, see page 619, col. 2, ¶ 3 “This parametric analysis was useful to identify the most important parameters that affect the impact response of the target structure in case of bird impact and to give the chance for the definition of some best guidelines for the design and optimisation process of bird-proof windshield structure. [i.e. optimizing such that the glass sheets do not fracture based on the stress when impacted by a bird]” wherein this includes “In this research different thickness lay-up configurations have been investigated in order to obtain some design guidelines for the optimisation of the thickness structure lay-up.” (page 620, col. 1, ¶ 2) ,i.e. see figure 26 for example thicknesses, also see §§ 5.2-5.2.3 for a more detail discussion including that: “A parametric analysis was carried out to investigate the influence of various geometric parameters on the impact response of the windshield, and in particular respect to the capability to absorb the impact energy in a safe way without any failure. For the parametric study, the influence of the following three parameters: (1) Windshield Curvature, (2) Impact Angle and (3) Glass-PVB Thickness Ratio.”
e.g. § 5.2 last paragraph: “Each of these three thickness lay-up configurations was applied to the nine previous cases obtained from the combination of curvature and impact angle, finally the best case scenario was identified between a number of 27 different impact scenarios in order to define the behaviour of the windshield in term of energy absorbing and failure.”
	As to the materials: see page 617, col. 1, ¶ 2: “Recently Salehi et al. [12], investigated
the effect of the birdstrike on different aircraft windows both numerically and experimentally. They studied structures made up of different geometries and materials by using various modelling approach (ALE and SPH).” – it would have been obvious to have used Grimaldi’s system in a similar manner, i.e. to have adjusted the materials in Grimaldi’s laminated glass such as to achieve a more optimized bird-proof windshield

Peng teaches:
, and a law of behavior of each interface between a glass sheet and a polymer interlayer… and the nature of each interface between a glass sheet and a polymer interlayer…  (Peng, see figure 2 which shows the “Five patterns of windshield laminated glass for the simulation study.” wherein the interface between the “Glass” and “PVB” layers include being modelled by a “Tied Connection” and “Share Nodes” - see § 2.1 ¶¶ 3-4 “Taking into account the connection between glass and PVB, two methods are considered: first, a shared node and, second, a tied element connection [examples of two different natures of the interface]. Thus, for the double layered windshield, two windshield models are set up: Glass-PVB Share (G-P-S) and Glass-PVB-Tied (G-P-T). In these two methods, the glass shell element describes the two glass layers of the windshield while the other layer models the PVB. The glass is modeled using the ‘MAT_PIECEWISE_LINEAR_PLASTICITY’ material model in LS-DYNA, and the fracture is defined as plastic strain 0.001 [13]. The PVB is modeled by material model ‘MAT_MODIFIED_ PIECEWISE_LINEAR_PLASTICITY’ and is defined as membrane elements…The tied element is automatically deleted as soon as all connected shell elements (glass) fail.”  - example of a law of behavior being modelled for the interface)
according to an experimental method for determining the fracture stress of a glass sheet selected as a function of the type of impact, (Peng, abstract, teaches a system which uses FE models to simulate “impact” tests for a “laminated glass” “windshield” wherein “Furthermore, the influence of glass fracture stress on the same windshield model was investigated, and the cracked area and the peak value of the headform’s linear acceleration were determined by the critical fracture stress. It was observed that a 50-MPa fracture stress in the glass best predicted the observed headform’s linear acceleration level and the cracks of the windshield at the time of impact” and then see § 3.1 which teaches in part: “windshield models were set up using the G-P-T (5 mm mesh) model. As shown in Fig. 8, the observed windshield fracture patterns were compared with the impact simulation using five implemented failure stress values. The simulation results indicate that the cracked area was determined by the critical fracture stress. The cracked area decreased as the failure stress of the glass increased. The radii of the windshield crack area during the impact test compared to the simulation at 11.1 m/s for different failure stresses are listed in Table 4. The cracked area agreed well with the experimental impact test results for glass failure stress at 50 MPa and 80 MPa, and the circular cracks were fewer with a glass failure stress of 80 MPa....Therefore, Fig. 8 and Table 4 indicate that the best value of glass fracture stress for predicting the observed crack propagation is 50 MPa, regardless of what cracks are considered (circular cracks or radial cracks).” in other words Peng teaches that for a laminated glass windshield [similar to Grimaldi] a finite element model is used to simulate the stress on the windshield, including the maximum stress envelope, wherein the maximum stress envelope is compared to the “fracture stress of the glass” which was obtained by “experimental impact test results”  - in regards to the selected as a function of the type of impact, Peng selects a “head impact” for the type of impact being simulated, also it would have been obvious to select the birdstrike test from Grimaldi)
	- preparing and assembling each glass sheet and each polymer interlayer of the laminated glazing with the adjusted characteristics. . (Peng, page 30 figures 3 and 4 show the FE model and figure 4 shows the “Experimental setup” that is used to validate the FE model – also see figures 6-8 – it would have been obvious to prepare and assemble the laminated glass, including each glass sheet and each polymer layer, of the glazing with the optimized results from the combination with Grimaldi, i.e. the final assembled glazing would have been used to validate the final model in an iterative manner)


Regarding Claim 18.
Grimaldi teaches:
	A terminal comprising a processing module configured for: (Grimaldi, abstract: “This paper is part of a research focused on the study, with the help of finite element analysis, of an aircraft windshield-surround structure with an innovative configuration that satisfies the bird-strike requirement [example of validating]according to the European and US aviation regulations 25.631 on the ‘‘Bird-strike Damage’’ [1,2]. Firstly, the paper provides a numerical analysis of a simplified, but dimensionally realistic, square flat windshield model subjected to impact by a 1.8 kg bird model at 155 m/s with an impact angle of 90. The FE-SPH coupled approach is used to simulate the birdstrike by using the explicit finite element solver code LS-Dyna” And see Grimaldi, see page 618 col. 2, last paragraph: “One disadvantage is the computationally demanding of the method, both in memory and in CPU time. This can be overcome using a parallel analysis with more than one CPU.” – Grimaldi’s system uses a computer with a processor and memory)
	- calculating, by finite element analysis, a maximum stress envelope on each glass sheet of a glazing installed in a structure and subjected to a dynamic impact, where the glazing comprises at least one glass sheet, with the aid of a finite-element numerical model of the glazing installed in the structure and subjected to the impact, using a law of behavior of the constituent material of each glass sheet, and (Grimaldi, abstract for the bird strike as an example of a dynamic impact, then see § 4.1 ¶¶ 1-3 teaches: “In this work the commercial explicit FE [finite element] software LS-Dyna was used for all numerical simulations Hallquist [14] …The glass ply was modelled by a bilinear elastic–plastic material law with negligible plastic region using the LS-Dyna MAT-PLASTICKINEMATIC Card. The PVB-interlayer ply was modelled by a viscoelastic material law using the LS-Dyna MAT-VISCOELASTIC Card” – to clarify, see § 3.2, and see figure 12, wherein the caption clarifies: “Windshield-surround installation – FEM [finite element model].”
As to the stress envelope: see Grimaldi figure 7 as described on page 620, the paragraph split between the pages: “The glass is considered as an elastic–plastic material with an infinitely small plastic part of the r–e curve typically of a brittle material. Fig. 7 shows the stress strain curve, the ultimate tensile stress is equal to rupture stress and yield stress at the same time [examples of the maximum stress] because of the brittleness of the material” Wherein as per § 4.1 ¶¶ 1-3: “The glass ply was modelled by a bilinear elastic–plastic material law” – to clarify, figure 7 shows an example of a maximum stress envelope, wherein this is calculated because as per § 2 ¶ 1 of Grimaldi: “Explicit FE analysis is a numerical technique used in case of highly non-linear behaviour of materials with inelastic strains, high strain rates and large deformations, such as it occurs during a birdstrike…”
e.g. see Grimalidi, § 5.1: “This section presents the numerical results of the bird impact on the square plate windshield, as shown in Fig. 13… Fig. 14 shows a plots about the  deformation behaviour of the impacted panels at t = 0.001 s from the beginning of the impact phenomenon. During the first 2 ms it is happens the transfer of the almost 90% of the bird load [and associated stress and strain] to the plate, with a consistent deformation of the centre of the model, correspondent to the bird impacted zone… Figs. 16–18 show the failure propagations of the each layer of the glass laminate. About the glass plies it can already see a crack initiation after just 1 ms, and a propagation of this from the centre to the angles of the plate” and see figures 16-18 - to clarify on the BRI of this limitation, see the instant specification, page 21, ¶ 3)

Grimaldi does not explicitly teach:
- comparing the maximum stress envelope calculated for each glass sheet of the glazing to a fracture stress value of the glass sheet obtained according to an experimental method for determining the fracture stress of the glass selected as a function of the type of impact. 

Peng teaches:
 - comparing the maximum stress envelope calculated for each glass sheet of the glazing to a fracture stress value of the glass sheet obtained according to an experimental method for determining the fracture stress of the glass selected as a function of the type of impact. (Peng, abstract, teaches a system which uses FE models to simulate “impact” tests for a “laminated glass” “windshield” wherein “Furthermore, the influence of glass fracture stress on the same windshield model was investigated, and the cracked area and the peak value of the headform’s linear acceleration were determined by the critical fracture stress…” and then see § 3.1 which teaches in part: “… As shown in Fig. 8, the observed windshield fracture patterns were compared with the impact simulation using five implemented failure stress values. The simulation results indicate that the cracked area was determined by the critical fracture stress. The cracked area decreased as the failure stress of the glass increased….The cracked area agreed well with the experimental impact test results for glass failure stress at 50 MPa and 80 MPa, and the circular cracks were fewer with a glass failure stress of 80 MPa....Therefore, Fig. 8 and Table 4 indicate that the best value of glass fracture stress for predicting the observed crack propagation is 50 MPa, regardless of what cracks are considered (circular cracks or radial cracks).” - in regards to the selected as a function of the type of impact, Peng selects a “head impact” for the type of impact being simulated, also it would have been obvious to select the bird strike test from Grimaldi as Grimaldi is taken in view of Peng)
Peng  is in the same field of endeavor of modelling impacts against laminated glass, to clarify see Grimaldi, § 3.2: “Laminated glass is a type of safety glass used in different fields of the industrial applications, e.g. in automotive structures, as well as aerospace, and permits to avoid serious injuries of the passengers in case of an impact event.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Grimaldi on “…a scientific and methodological approach to the study of the birdstrike problem…” (Grimaldi, abstract) with the teachings from Peng on “The objective of the present study is to investigate the mechanical behavior of windshield laminated glass in the case of a pedestrian’s head impact” (Peng, abstract). 
The motivation to combine would have been that Peng’s technique of comparing the FEM results to experimental results provided “the best value of glass fracture stress for predicting the observed crack propagation” (Peng, page 33, col. 1, ¶ 1; also see the abstract).
An additional motivation to combine would have been that “The results indicated that the G-P-T (5 mm mesh) model is the most accurate for representing a windshield model. This kind of laminated glass model consists of two layers of a shell element with a tied element connection - namely, the shell element layer represents glass and the membrane element layer represents PVB.” (Peng, § 5 ¶ 1)


Regarding Claim 19.
Grimaldi teaches: 
	The terminal as claimed in claim 18, wherein the processing module is also configured for:
	- calculating, by finite element analysis, the maximum stress envelope on each glass sheet of the glazing as a function of the dimensions of the glazing, and (Grimaldi, as cited above for the maximum stress envelope, wherein figures 16-18 show that this is calculated for each glass sheet, e.g. the “outer glass layer” for figure 16, the “middle glass layer” for figure 17, wherein these figures show that this was a function of the glazing as the model – to clarify, see § 5.1 which describes these figures as being for the “square plate” and see page 622 col. 1, ¶ 1: “This simplified model is a 1 m x 1 m square flat plate made up of the same materials and lay-up configuration of a real windshield.”)
- adjusting the dimensions of the glazing so that the maximum stress envelope calculated for each glass sheet of the glazing is lower than the fracture stress of the glass sheet, …resulting in an optimized sizing of the glazing. (Grimaldi, abstract: “The second step involves a parametric analysis on the square model to estimate the influence of the target geometry, the impact angle, and the plate curvature on the impact response of the windshield structure…The collection of results and experiences achieved by the previous simplified realistic model can be applied to perform a certification test simulation and define possible guidelines for the design of a bird-proof airplane windshield [one that does not fracture/the maximum stress envelope is below the fracture stress]”
To clarify, see page 619, col. 2, ¶ 3 “This parametric analysis was useful to identify the most important parameters that affect the impact response of the target structure in case of bird impact and to give the chance for the definition of some best guidelines for the design and optimisation process of bird-proof windshield structure. [i.e. optimizing such that the glass sheets do not fracture based on the stress when impacted by a bird]” wherein this includes “In this research different thickness lay-up configurations have been investigated in order to obtain some design guidelines for the optimisation of the thickness structure lay-up.” (page 620, col. 1, ¶ 2) ,i.e. see figure 26 for example thicknesses, also see §§ 5.2-5.2.3 for a more detail discussion including that: “A parametric analysis was carried out to investigate the influence of various geometric parameters on the impact response of the windshield, and in particular respect to the capability to absorb the impact energy in a safe way without any failure. For the parametric study, the influence of the following three parameters: (1) Windshield Curvature, (2) Impact Angle and (3) Glass-PVB Thickness Ratio.”
e.g. § 5.2 last paragraph: “Each of these three thickness lay-up configurations was applied to the nine previous cases obtained from the combination of curvature and impact angle, finally the best case scenario was identified between a number of 27 different impact scenarios in order to define the behaviour of the windshield in term of energy absorbing and failure.”


Peng teaches:
…obtained according to an experimental method for determining the fracture stress of the glass selected as a function of the type of impact, (Peng, abstract, teaches a system which uses FE models to simulate “impact” tests for a “laminated glass” “windshield” wherein “Furthermore, the influence of glass fracture stress on the same windshield model was investigated, and the cracked area and the peak value of the headform’s linear acceleration were determined by the critical fracture stress…” and then see § 3.1 which teaches in part: “… As shown in Fig. 8, the observed windshield fracture patterns were compared with the impact simulation using five implemented failure stress values. The simulation results indicate that the cracked area was determined by the critical fracture stress. The cracked area decreased as the failure stress of the glass increased….The cracked area agreed well with the experimental impact test results for glass failure stress at 50 MPa and 80 MPa, and the circular cracks were fewer with a glass failure stress of 80 MPa....Therefore, Fig. 8 and Table 4 indicate that the best value of glass fracture stress for predicting the observed crack propagation is 50 MPa, regardless of what cracks are considered (circular cracks or radial cracks).” - in regards to the selected as a function of the type of impact, Peng selects a “head impact” for the type of impact being simulated, also it would have been obvious to select the bird strike test from Grimaldi as Grimaldi is taken in view of Peng)

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al., “ Parametric study of a SPH high velocity impact analysis – A birdstrike windshield application, 2013 and in view of Aenlle et al., “Frequency Response of Laminated Glass Elements: Analytical Modeling and Effective Thickness”, 2013

Regarding Claim 20.
Grimaldi teaches: 
	A system for validating, by finite element analysis, that a glazing installed in a structure withstands a dynamic impact, where the glazing comprises at least one glass sheet, the system comprising: a processor and a memory programmed with machine executable instructions, which, when executed, generate: (Grimaldi, abstract: “This paper is part of a research focused on the study, with the help of finite element analysis, of an aircraft windshield-surround structure with an innovative configuration that satisfies the bird-strike requirement [example of validating]according to the European and US aviation regulations 25.631 on the ‘‘Bird-strike Damage’’ [1,2]. Firstly, the paper provides a numerical analysis of a simplified, but dimensionally realistic, square flat windshield model subjected to impact by a 1.8 kg bird model at 155 m/s with an impact angle of 90. The FE-SPH coupled approach is used to simulate the birdstrike by using the explicit finite element solver code LS-Dyna.”;
To clarify, see figures 6 and 9 – figure 6 shows that glazing has a “Glass” sheet, figure 9 shows the structure the glazing is installed in; and see Grimaldi, see page 618 col. 2, last paragraph: “One disadvantage is the computationally demanding of the method, both in memory and in CPU time. This can be overcome using a parallel analysis with more than one CPU.” – Grimaldi’s system uses a computer with a processor and memory)
	- a graphical interface, configured for displaying models of an impactor and of the glazing with surrounding elements of the glazing, for providing input data for the finite element analysis and for displaying results of the finite element analysis; (Grimaldi, see the figures, e.g. figures 3-4, 9, 11, 12-18, etc. – these all show the graphical interfaces which displays the models of the impactor, the glazing, and the structure supporting the glazing in various forms, as well as displaying results for the FEA
in regards to the input data, see §4.1 “In this work the commercial explicit FE software LS-Dyna was used for all numerical simulations” – a skilled person would have inferred/found obvious that such software, which has a GUI such as shown in Grimaldi’s figures, also included that the GUI included an interface for providing input data to the model
- a module for modeling the materials of the impactor, of each glass sheet of the glazing, and of the surrounding elements, in order to define the properties of these materials…; (Grimaldi, § 4.1 ¶¶ 1-3 teaches: “In this work the commercial explicit FE [finite element] software LS-Dyna was used for all numerical simulations Hallquist [14] …The glass ply was modelled by a bilinear elastic–plastic material law with negligible plastic region using the LS-Dyna MAT-PLASTICKINEMATIC Card. The PVB-interlayer ply was modelled by a viscoelastic material law using the LS-Dyna MAT-VISCOELASTIC Card” – to clarify, see § 3.2, and see figure 12, wherein the caption clarifies: “Windshield-surround installation – FEM [finite element model including the surrounding elements and the glazing].” – and figure 13 shows the impactor model 
as to the properties, see tables 2-4 which provide example “properties” (see the titles of the tables) that were input for the “Glass” and “PVB-interlayer” of the glazing; for the bird see § 4.2 including: “The appropriate substitute bird has a density of 950 kg/m3 and a porosity of 10%, i.e. it is composed of 90% of water and 10% of air [examples of properties]…”; and for the surrounding elements see § 3.1, ¶ 2: “Before studying a full-scale model of the real windshield structure, it has been carried out a preliminary parametric analysis of the birdstrike phenomenon through a series of numerical simulations on a simplified but representative structure, shown in Fig. 3…This simplified model is a square flat plate made up of the same materials and lay-up configuration of the full-scale structure.” – as such, a skilled person would have inferred that Grimaldi’s system included inputting the properties of the “surround” elements (e.g., see figures 9 and 12, and § 4.3) because Grimaldi’s model is of a “real windshield” and has the “same materials”, and material properties, as a “real windshield”)
	6 4869-3878-7074.v2SAUVESTY, et al. - 16/624,159 Attorney Docket: 077352-0508943 - a module for modeling the impact, in order to define the site and angle of impact of an impactor on the glazing, the relative speed between the glazing and the impactor (Grimaldi, 
For relative speed: § 4.2 ¶ 2: “In according to the International Certification Standards every simulation is performed with a bird impact velocity equal to 155 m/s…”;	for impact location: see figures 13-14 which visually show the location in the model; for angle of impact: see figure 24 showing “Impact Angle Changes” in the model, see § 5.2.2 for the “Effect of the impact angle” )
	- a processing module, for preparing the finite-element numerical model of the glazing installed in the structure and subjected to the impact, carrying out the finite element analysis, (Grimaldi, see figures 12-18 which visually show the FEM model at varying states and from varying perspectives and see § 4.1 ¶¶ 1-3 teaches: “In this work the commercial explicit FE [finite element] software LS-Dyna was used for all numerical simulations Hallquist [14]) 
and calculating the maximum stress envelope on each glass sheet of the glazing  (Grimaldi, see figure 7 as described on page 620, the paragraph split between the pages: “The glass is considered as an elastic–plastic material with an infinitely small plastic part of the r–e curve typically of a brittle material. Fig. 7 shows the stress strain curve, the ultimate tensile stress is equal to rupture stress and yield stress at the same time [examples of the maximum stress] because of the brittleness of the material” Wherein as per § 4.1 ¶¶ 1-3: “The glass ply was modelled by a bilinear elastic–plastic material law” – to clarify, figure 7 shows an example of a maximum stress envelope, wherein this is calculated because as per § 2 ¶ 1 of Grimaldi: “Explicit FE analysis is a numerical technique used in case of highly non-linear behaviour of materials with inelastic strains, high strain rates and large deformations, such as it occurs during a birdstrike…”
e.g. see Grimalidi, § 5.1: “This section presents the numerical results of the bird impact on the square plate windshield, as shown in Fig. 13… Fig. 14 shows a plots about the  deformation behaviour of the impacted panels at t = 0.001 s from the beginning of the impact phenomenon. During the first 2 ms it is happens the transfer of the almost 90% of the bird load [and associated stress and strain] to the plate, with a consistent deformation of the centre of the model, correspondent to the bird impacted zone… Figs. 16–18 show the failure propagations of the each layer of the glass laminate. About the glass plies it can already see a crack initiation after just 1 ms, and a propagation of this from the centre to the angles of the plate” and see figures 16-18 - to clarify on the BRI of this limitation, see the instant specification, page 21, ¶ 3
wherein provided as input for the finite-element calculation are properties of the materials of the impactor, of the glazing, and of surrounding elements of the glazing… characteristic of the impact. (Grimaldi, see tables 2-4 which provide example “properties” (see the titles of the tables) that were input for the “Glass” and “PVB-interlayer” of the glazing; for the bird see § 4.2 including: “The appropriate substitute bird has a density of 950 kg/m3 and a porosity of 10%, i.e. it is composed of 90% of water and 10% of air [examples of properties]…”; and for the surrounding elements see § 3.1, ¶ 2: “Before studying a full-scale model of the real windshield structure, it has been carried out a preliminary parametric analysis of the birdstrike phenomenon through a series of numerical simulations on a simplified but representative structure, shown in Fig. 3…This simplified model is a square flat plate made up of the same materials and lay-up configuration of the full-scale structure.” – as such, a skilled person would have inferred that Grimaldi’s system included inputting the properties of the “surround” elements (e.g., see figures 9 and 12, and § 4.3) because Grimaldi’s model is of a “real windshield” and has the “same materials”, and material properties, as a “real windshield”)


Grimaldi does not explicitly teach:
over at least the ranges of frequencies and temperatures … over at least ranges of frequencies and temperatures 
, and the temperature of each component;

Grimalidi, taken in view of Aenlle, teaches:
over at least the ranges of frequencies and temperatures … over at least ranges of frequencies and temperatures  (Grimalidi, as cited above, as to the properties of the various materials being provided for the simulation of an impact, then see Aenlle, abstract: “…Several analytical models have been proposed since the 1950s to determine the response of laminated glass elements to both frequency and thermal conditions…” as clarified in § 1 ¶¶ 1-2: “A fundamental characteristic of viscoelastic materials is that the mechanical properties are frequency (or time) and temperature dependent” and further clarified in page 1, col. 2, second to last paragraph – i.e. it would have been obvious that when Grimalidi/Peng was taken in further view of Aenlle to have performed the simulation of the impact over ranges of frequency and temperature as the “mechanical properties are frequency (or time) and temperature dependent”
As to this being modelled: then see § 2.1, ¶ 1: – the “The polyvinyl butyral (PVB) can be considered as a linear-viscoelastic material for which the mechanical properties are frequency (or time) and temperature dependent [24]” wherein § 2.1 the description accompanying equations 4-7 provides additional clarification that this was modelled 
For an example material property that was varied over temperature and frequency: see § 5.2 figure 11 provides an example resulting material property (the “Complex effective stiffness” as per the caption) over ranges of frequency and temperature  (see the x-axis, see the legend of figure 11)
For a second example material property that was varied over temperature and frequency: see § 2.1 of Aenlle followed by § 5.1 of Aenlle including that “The PVB was tested at different temperatures from -15 C to 50C in order to apply the time-temperature-superposition principle (TTS)… Next, the shift factors were established for each temperature by fitting the William, Landel, and Ferry (WLF) TTS model…Once the relaxation master curve was drawn and fitted with Eq. (5), the storage and loss components of the complex tensile modulus were calculated with Eqs. (6) and (7). … Both complex modulus components are presented in Fig 2.” – wherein figure 2 shows the “Tensile and Shear moduli of PVB” over ranges of frequencies including 5Hz – 285Hz – for clarification on the BRI see the instant specification page 12, lines 5-30)
, and the temperature of each component; (See Aenlle, as cited above- to summarize, see Aenlle § 1 ¶ 2: “A fundamental characteristic of viscoelastic materials is that the mechanical properties are frequency (or time) and temperature dependent”  and see § 5.2 ¶ 1: “The natural frequencies and loss factors of a free-free laminated glass beam with the following geometrical data: L ¼ 1 m, H1 ¼ H3 ¼ 4 mm, H2 ¼ 0:76 mm, and b ¼ 0:1 m, were predicted using the MM and RKU models in the range of -20 C to 55C” – it would have been obvious in view of Aenlle to have provided as input the temperature of each component, such as by providing the temperature range of Aenlle for simulation for all of the components)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Grimaldi on a system for evaluating laminated glass based on the viscoelastic behavior of the PVB with the teachings from Aenlle on incorporating the frequency [of the loading/impacts] and temperature behavior of the materials in the model.  
The motivation to combine would have been that Grimaldi’s model includes a “viscoelastic” model for the laminated glass (Grimalidi, page 622 ¶ 3), wherein Aenlle § 1 ¶¶ 2-4 teaches that “A fundamental characteristic of viscoelastic materials is that the mechanical properties are frequency (or time) and temperature dependent” and then clarifies on page 1, col. 2, second to last paragraph: “…it is demonstrated that the “memory effect” may notably affect the overall response of the laminated glass” – i.e. the inclusion of varying the simulation properties over temperature and frequency would have captured this “memory effect” model, as such improving the accuracy of the simulation as the “memory effect” may notably affect the overall response”.

Regarding Claim 21.
Grimaldi teaches:
	The system as claimed in claim 20, wherein the processing module uses the data defined in the module for modeling the materials and the model for modeling the impact.(Grimaldi, as cited above teaches this – e.g.§ 3.1, ¶ 2: “Before studying a full-scale model of the real windshield structure, it has been carried out a preliminary parametric analysis of the birdstrike phenomenon through a series of numerical simulations on a simplified but representative structure, shown in Fig. 3…This simplified model is a square flat plate made up of the same materials and lay-up configuration of the full-scale structure.” – the finite element model is analyzing both of these models based on the data defined for the materials and the impact)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hidallana-Gamage et al., “Numerical modelling and analysis of the blast performance of laminated glass panels and the influence of material parameters”, 2014 – see the abstract, see the last paragraph of section 1, see § 2.2, see § 3, see § 3.2, see §§ 3.2.2-3.2.4, see table 2
Timmel et al., “A finite element model for impact simulation with laminated glass”, 2007, see the abstract, see § 4.1 include seeing the last paragraph
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147